On Application for Rehearing.
PROVOSTX, J.
The decree in this case is recast so as to read as follows:
It is therefore ordered that the judgment below be reversed, and it is now ordered that the projet presented by E. M. Strafford, notary public, filed March 1, 1915, be amended so as to recognize the respective heirs as entitled to the following proportions in the distribution of the assets shown by said projet, to wit:
Oleo Hanna, $2,992.67, less $1,250.00 $1,742.67
The remainder of the said assets, less the amount therein set down as accruing from rents, to be equally divided, share and share alike, between J. Stonewall Hanna, Richard J. Hanna, Robert Hanna, Miss Elizabeth Lee Hanna, and succession of John Hoerner.
It is further ordered that as thus amended the said pro jet of partition be confirmed and homologated, and the said assets be distributed accordingly.
It is further ordered that, except as herein decreed, all oppositions to said projet be dismissed, and that all costs be paid by the mass.
Rehearing refused.